DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Application is a Continuation of Application No. 16/313994, now US 10752325.
An amendment was received from applicant on 1/19/2022.
Claims 1-6 and 8-10 are amended.
Claims 1-10 are remaining in the application.
The amended Specification is accepted.
Examiner’s Amendment
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
The application has been amended as follows:  The Abstract has been rewritten to consist of one paragraph only and excluding drawing reference characters as provided below.
Abstract
Present invention provides a float capable of suppressing deformation of the synthetic resin body even if internal gas expands and contracts due to environmental temperature change.  A float comprises a float body made of a synthetic resin molded in a hollow shape, a projecting portion projecting from the upper surface of the float body and having a vent hole, and a microporous membrane adhered to the outside of the vent hole.
Allowable Subject Matter
8.	Applicant’s amendment is sufficient to overcome all objections and rejections as presented in the Non Final Rejection mailed on 11/19/2021.
9.	In view of the foregoing, the remaining claims 1-10 are allowed.

Reasons for Allowance
10.	The prior art does not disclose, teach or suggest:
The claimed float assembly including a plurality of resin floats for a solar panel, comprising: a pier including a linear float portion formed by arranging and connecting a first plurality of floats in a line, and an assembly float portion formed by connecting a second plurality of the-floats and having the solar panel provided thereon, wherein the pier includes a base end, and a float of the pier, provided at the base end, is directly connected to a float of the assembly float portion.
As specifically claimed by applicant.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
12.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

Daniel V Venne/
Senior Examiner, Art Unit 3617
2/17/2022